United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-2857
                                  ___________

Khaim Khaimov,                         *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Department of Corrections of the State *
of Minnesota, et al.,                  *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: July 26, 2002
                             Filed: August 5, 2002
                                  ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Minnesota inmate Khaim Khaimov appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 complaint as frivolous under 28 U.S.C. § 1915A(b)(1). Upon
careful de novo review of the record, see Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999), we conclude that Khaimov’s complaint was properly dismissed for the


      1
       The HONORABLE RICHARD H. KYLE, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the
HONORABLE JONATHAN G. LEBEDOFF, United States Magistrate Judge for the
District of Minnesota.
reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B. We
deny Khaimov’s motions -- except for the motion to supplement the record with the
remainder of his notice of appeal, which is granted.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-